Exhibit 12 SOUTHERN NATURAL GAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (IN MILLIONS, EXCEPT FOR RATIO) For the Nine Months ended September30, 2009 2008 Earnings Net Income $ 141 $ 192 Income from equity investee (8 ) (10 ) Net income before income from equity investee 133 182 Fixed charges 50 60 Distributed income of equity investees 10 13 Allowance for funds used during construction (1 ) (3 ) Total earnings available for fixed charges $ 192 $ 252 Fixed charges Interest and debt expense $ 49 $ 59 Interest component of rent 1 1 Total fixed charges $ 50 $ 60 Ratio of earnings to fixed charges 3.8 4.2 For purposes of computing these ratios, earnings means net income before: - income from equity investee, adjusted to reflect actual distribution from equity investment; and - fixed charges; less - allowance for funds used during construction. Fixed charges means the sum of the following: - interest costs; - amortization of debt costs; and - that portion of rental expense which we believe represents an interest factor.
